Citation Nr: 0914960	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-27 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1964.  He died in March 2003.  The appellant is the Veteran's 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1.  The Veteran died in March 2003; the immediate cause of 
death was malignant lung cancer; there was no contributory 
cause of death listed on the certificate of death.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

3. Malignant lung cancer did not have onset during the 
Veteran's active service, did not manifest within one year of 
separation from the active service, and was not otherwise 
related to the Veteran's active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2008).  

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in March 2003.  Of record, is a certificate 
of death listing the immediate cause of the Veteran's death 
as malignant lung cancer of onset five months prior to his 
death.  There is no other cause of death listed.  

The appellant contends that the Veteran's lung cancer was a 
result of his active duty at the Naval Weapons Station, Seal 
Beach, California.  In her July 2004 Notice of Disagreement 
she speculated that agent orange, napalm, and nuclear weapons 
were stored at that military facility and that the Veteran's 
proximity to these substances caused the cancer that resulted 
in his death.  

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of a veteran's death to be granted, 
it must be shown that a service connected disability caused 
his or her death, or substantially or materially contributed 
to his or her death.  A service connected disability is one 
that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service connected 
disability when the evidence establishes that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In determining whether a service connected disability was a 
contributory cause of death, it must be shown that a service 
connected disability contributed substantially, materially, 
or combined with another condition to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  

Certain chronic diseases, including malignant tumors, may be 
presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.307(a)(3) (2008); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a).  

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A.  § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).  There is no presumption of 
exposure to an herbicide agent during military service for 
service within the United States.  

Under 38 C.F.R. § 3.309(d), service incurrence may be also be 
presumed for certain specified diseases when the disease 
becomes manifest in a "radiation-exposed veteran" who 
participated in a "radiation-risk activity."  See also 38 
U.S.C.A.  § 1112(c) (West 2002).  A "radiation risk 
activity" is limited to certain specific activities, 
enumerated under 38 C.F.R. § 3.309(d)(3).  As a threshold 
matter, these activities require participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki Japan during a narrow 
time frame, duty at a gaseous diffusion plant in Portsmouth 
Ohio, Paducah, Kentucky, or Oak Ridge Tennessee, duty on 
Amchitka Island, Alaska, or internment as a prisoner of war 
in Japan.  Id.

A veteran may also establish a claim under 38 C.F.R. § 3.311 
if he was exposed to ionizing radiation while in service, 
subsequently developed one of the radiogenic diseases listed, 
and the disease became manifest during the requisite latency 
period.  See 38 C.F.R. § 3.311(b) (2008).  If any of these 
requirements has not been met, it shall not be determined 
that a disease has resulted from ionizing radiation under 
such circumstances.  Id.

Additionally, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
This means that even if service connection may not be 
presumed for a certain disorder based on a particular type of 
exposure, VA is nevertheless obligated to consider whether 
service connection can be established for that disorder on a 
direct basis.  

The Board now turns to the facts of the instant case.  During 
the Veteran's lifetime, service connection had not been 
established for any disability.  Therefore, the only 
questions to be addressed in this decision are whether the 
Veteran's lung cancer had onset during his service, 
manifested within one year of separation from service, can be 
presumed to have been caused from exposure to an herbicide 
agent or to ionizing radiation during service, or has been 
shown to otherwise be the direct result of his service.  

Service treatment records do not mention lung cancer and the 
death certificate indicates that lung cancer had onset many 
years after separation from active service.  This is evidence 
that lung cancer did not have onset during the Veteran's 
active service or within a year of separation from that 
service.  There is no evidence to the contrary.  This 
precludes application of the presumptive provisions for 
chronic diseases.  

Because the Veteran did not serve outside the continental 
United States the presumptive provisions for exposure to an 
herbicide agent are not for application.  The Veteran did not 
have service at any of the locations listed in 38 C.F.R. 
§ 3.309(d), so presumptive service connection cannot be 
granted based on ionizing radiation by application of that 
regulation.  

Of record is a statement from "D.H." who reports that he 
served with the Veteran at the Naval Weapons Station and that 
missiles and warheads were stored at that location.  The 
Board finds that this is not evidence that the Veteran was 
exposed to ionizing radiation, an herbicide agent, or any 
environmental hazard.  

In May 2008, the RO requested that the U.S. Army & Joint 
Services Records Research Center (JSRRC) review the 
Department of Defense's inventory of herbicide operations to 
determine if the Veteran was exposed to an herbicide agent 
during his service at the Weapons Station, Seal Beach, 
California.  The following month, the JSRRC responded to that 
request informing the RO that no information could be located 
documenting that Agent Orange was ever stored, used, or 
tested at the Naval Weapons Station.  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a) (2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a) (2) (iii) 
(2008).

In November 2008, the RO requested, from the Navy 
Environmental Health Center Detachment Naval Dosimetry 
Center, information as to the Veteran's exposure to ionizing 
radiation.  The following month, the RO received a reply that 
a review of the exposure registry revealed no reports of 
occupational exposure to ionizing radiation pertaining to the 
Veteran.  

The Board has reviewed the Veteran's service treatment 
records and service personnel records.  These records contain 
no DD1141, Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141) or any other evidence of exposure to 
ionizing radiation during service.  

Nor is there any evidence to support the appellant's 
contention that the Veteran was exposed to Napalm during 
service.  Moreover, there is no presumption of service 
connection as resulting from exposure to Napalm or competent 
evidence that this Veteran's lung cancer was caused by 
exposure to Napalm.  

Additionally, even if it were shown that the Veteran had been 
exposed to napalm during service, the appellant's speculation 
of resulting lung cancer is not competent evidence.  In that 
regard, as a layperson, the appellant's speculation in this 
regard is not competent evidence.  With respect to the 
veteran's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) ("Significant in our 
caselaw is that lay persons are not competent to opine as to 
medical etiology or render medical opinions").  

The appellant has not provided or identified any competent 
evidence to support a finding that the Veteran's lung cancer 
was the result of his service.  VA has conducted all 
necessary research and this research is negative for exposure 
to any substance alleged to have caused the Veteran's lung 
cancer.  

There is simply no evidence favorable to a finding that the 
Veteran's lung cancer was the result of his service.  The 
service treatment records and the reports from the JSRRC and 
the Naval Dosimetry Center constitute evidence against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  Hence, the appeal as to this issue must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  



38 U.S.C.A. § 1318 claim

If a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who at death was either was in 
receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

In order to qualify for benefits under 38 U.S.C.A. § 1318, a 
veteran's service connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death, or continuously rated 
totally disabling since the veteran's release from active 
duty and for at least five years immediately preceding death, 
or, if the veteran was a former prisoner of war, continuously 
rated totally disabling at least one year immediately 
preceding death.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22(c).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows:

"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because:

(1) VA was paying the compensation to the 
veteran's dependents; (2) VA was 
withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset 
an indebtedness of the veteran; (3) The 
veteran had applied for compensation but 
had not received total disability 
compensation due solely to clear and 
unmistakable error in a VA decision 
concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. § 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C.  
§ 5309.

At the time of the Veteran's death, service connection had 
not been established for any disability.  As a matter of law, 
the veteran is not a "deceased veteran" for the purposes of 
benefits under 38 U.S.C.A. § 1318.

In essence, the facts as to this issue are not in dispute.  
The appellant does not assert that service connection was in 
place for any disability at the time of the Veteran's death.  
In other words, the law, not the facts, are dispositive in 
this matter.  Accordingly, the appellant's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In the context of a claim for Dependency and Indemnity 
Compensation, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
Dependency and Indemnity Compensation benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

There are minor defects in the VCAA notice in this case.  
However, not all defects in notice require correction.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that entitlement to the benefits sought is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in November 2005 that fully addressed all 
three notice elements.  The letter informed the appellant of 
her and VA's respective duties for obtaining evidence.  As to 
what evidence was needed to substantiate her claim for 
service connection for the cause of the Veteran's death, the 
letter informed the appellant that the evidence must show 
that the Veteran either died while on active duty or died 
from a service connected injury or disease.  

This notice was succinct.  However, under the facts of this 
case the notice was sufficient.  The fact that service 
connection had not been established for any disability during 
the Veteran's lifetime was information in VA's possession.  
Therefore, notice as to what conditions were service 
connected, that the appellant should submit evidence that a 
condition already service connected caused the Veteran's 
death, or a description of the requirements for benefits 
under 38 U.S.C.A. § 1318 was not necessary and absence of 
such notice did not result in prejudice to the appellant.  

Here, the only notice that mattered was notice that the 
appellant should submit evidence that the Veteran died of a 
service connected injury or disease.  Although, the RO did 
not explain the term "service-connected", the appellant has 
demonstrated that she understands what the term means.  She 
did so in her July 2004 Notice of Disagreement by contending 
that the Veteran could have been exposed to chemical and 
nuclear agents while stationed at a Naval Weapons Station and 
that this in turn could have caused his cancer.  Although her 
contention is without substantive merit it does demonstrate 
that she understands what is meant by the term "service 
connection".  She also demonstrated actual knowledge of the 
meaning of service connection in a letter dated in March 2006 
in which she asked VA to determine if the Veteran was exposed 
to Agent Orange during service and stating that the 
Department of Defense kept a record of the use and storage of 
Agent Orange.  

For these reasons, the Board thus finds that any deficiency 
in the content of notice provided to the appellant has not 
affected the essential fairness of the adjudication.  

Although the November 2005 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
timing error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a Statement of the Case issued in June 
2006 and Supplemental Statements of the Case issued in 
November and December 2008.  

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service treatment records and other pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

38 U.S.C.A. § 5103A sets out the conditions that trigger VA's 
duty to obtain a medical examination or a medical opinion 
with regard to a claim for service connection.  Four factors 
are to be considered, as follows:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with service or with another 
service-connected disability; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

As applied to this claim, the factor that is not present is 
evidence establishing that a relevant event, injury, or 
disease occurred in service, or evidence establishing that 
the Veteran's lung cancer manifested during an applicable 
presumption period.  More specifically, there is no competent 
evidence establishing that the Veteran's lung cancer 
manifested during service or within one year of service or 
that the Veteran was exposed during service to ionizing 
radiation, an herbicide agent, or any substance for which 
there is a presumption of causation of lung cancer, or 
competent evidence of causation.  Indeed, there is no 
evidence that the Veteran was exposed to any particular 
substance during service.  Therefore, VA has no duty to 
obtain a medical opinion in this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  Associated with the claims file is a statement from 
"D.dB.", P.A.C. regarding the cause of the Veteran's death 
and a copy of the certificate of death.  The RO has requested 
and obtained pertinent responses from the U.S. Army & Joint 
Services Records Research Center (JSRRC) and the Naval 
Dosimetry Center.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


